t c summary opinion united_states tax_court scott v white petitioner v commissioner of internal revenue respondent docket no 12697-12s filed date scott v white pro_se peter t mccary for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioner is liable for a deficiency of dollar_figure for the taxable_year petitioner concedes that he received and failed to report interest_income of dollar_figure taxable dividends of dollar_figure and a state_income_tax refund of dollar_figure the issue remaining for decision is whether petitioner received in a constructive distribution of dollar_figure from an insurance_contract with massachusetts mutual life_insurance co mass mutual background this case was submitted fully stipulated under rule and all the stipulated facts are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in georgia when he filed his petition on or about date petitioner purchased a life_insurance_policy from mass mutual through his employer petitioner stated that he paid the insurance premiums through payroll deductions for about three years and when i switched employers i ceased to pay on the life_insurance_policy with mass mutual mass mutual issued to petitioner for a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a gross distribution of dollar_figure and a taxable_amount of dollar_figure there is a in box distribution code s of the form 1099-r petitioner wrote to mass mutual and requested a letter statement explaining the dollar_figure and the code on the form 1099-r mass mutual explained in its response that petitioner’s life_insurance_policy lapsed on date with an outstanding loan according to mass mutual petitioner’s net cost_basis was dollar_figure and his loan and loan interest amount was dollar_figure leaving a taxable gain of dollar_figure mass mutual further stated that the distribution code in box indicated that his distribution was a normal distribution and that it was not subject_to early withdrawal penalties mass mutual also sent petitioner a second letter explaining his insurance_policy provisions in that second letter mass mutual advised petitioner that his policy was issued with an automatic premium loan provision under this provision according to mass mutual if any premium payment is not made by the end of the grace period the amount due will automatically become a loan against the cash_value of the policy provided there is sufficient value in the policy mass mutual advised that interest accrues on the loans and if not paid when due is added to the loan balance the letter further informed petitioner that when his policy no longer had enough value to support a loan to cover the premium obligation the policy lapsed with a loan outstanding creating taxable_income to him that mass mutual was required to report to the internal_revenue_service discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 furthermore although facts may be established by stipulation a stipulation of facts does not relieve the party bearing the burden_of_proof from producing evidence in support of factual findings that have not been adequately established by the stipulation rule b under sec_6201 however the burden of production may shift to the commissioner where an information_return such as a form 1099-misc 1in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence to show that he satisfied the requirements of sec_7491 therefore petitioner bears the burden_of_proof with respect to the issues raised by the notice_of_deficiency miscellaneous income serves as the basis for a deficiency determination if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and has fully cooperated with the commissioner the commissioner will have the burden of producing reasonable and probative information concerning the item_of_income in addition to the information_return id the taxpayer must provide timely access to witnesses information and documents within the control of the taxpayer id assuming that petitioner has raised a reasonable dispute with respect to the form 1099-r at issue and has fully cooperated with respondent respondent’s burden of production has been met by the stipulated letters from mass mutual see kleber v commissioner tcmemo_2011_233 petitioner argues that he never received any money from mass mutual and he does not understand how he could owe tax on money he has not received the record does not contain a copy of the insurance_policy nor does it reflect an accounting of payments loans interest or dividends an amount received in connection with a life_insurance_contract that is not received as an annuity generally constitutes gross_income to the extent that the amount received exceeds the investment in the insurance_contract sec_72 a c when petitioner’s policy with mass mutual lapsed mass mutual applied the policy’s cash_value to the outstanding balance on the policy_loans that were made to satisfy premium obligations that action was the economic equivalent of mass mutual’s paying petitioner the policy proceeds including untaxed inside_buildup and his using those proceeds to pay off his policy_loans this constructive distribution is gross_income to petitioner insofar as it exceeds his investment_in_the_contract see sanders v commissioner tcmemo_2010_279 mcgowen v commissioner tcmemo_2009_285 aff’d 438_fedappx_686 10th cir atwood v commissioner tcmemo_1999_61 the evidence indicates that petitioner's investment_in_the_contract was as mass mutual reported 2the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent they were excludable from gross_income sec_72 3inside buildup is undistributed investment_income earned on premiums credited under a contract that satisfies a statutory definition of life_insurance that is not subject_to current taxation to the owner of the contract see brown v commissioner tcmemo_2011_83 slip op pincite n aff’d 693_f3d_765 7th cir dollar_figure consequently as respondent determined dollar_figure of the dollar_figure constructive distribution is taxable_income to petitioner to reflect the foregoing decision will be entered for respondent 4when the policy was terminated its cash_value was less than the balance of petitioner’s policy_loans as it was not raised by the parties the court does not consider the issue as to whether the gross_income that petitioner realized upon the termination of the policy should be characterized as income_from_discharge_of_indebtedness it does not appear that such a characterization would affect petitioner’s tax_liability
